Citation Nr: 0926358	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Regional Office (RO) in 
Detroit, Michigan rating decision, which denied the claims on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current bilateral hearing loss is not causally 
related to a disease, injury or event in service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current tinnitus is 
related to his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Resolving doubt in favor of the Veteran, his tinnitus was 
incurred during his military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting the Veteran's claim of entitlement to 
service connection for tinnitus.  As such, the Board finds 
that any error related to the VCAA on this claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

A VCAA letter dated in December 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-21.  Additionally, the Veteran was sent a letter in March 
2006, which described how appropriate disability ratings and 
effective dates were assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  All records identified by the Veteran as relating 
to the claim have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The Board notes that the 
Veteran was provided a VA audiological examination in June 
2006, at which he was diagnosed with current hearing loss and 
tinnitus disabilities.  As will be discussed in greater 
detail below, the examiner reviewed the claims file, received 
a report of medical history from the Veteran, conducted 
appropriate audiometric examinations, and, based on the 
foregoing, rendered a conclusion as to etiology.  Therefore, 
the Board finds this examination to be thorough and complete 
and is sufficient upon which to base a decision with regards 
to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The Board notes that the Veteran is a combat veteran awarded, 
among other decorations and citations, a Combat Infantryman's 
Badge for his participation in combat during his service in 
Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 
 
In short, given the Veteran's combat history and his credible 
statements regarding in-service noise exposure, in-service 
noise trauma may be presumed.  This does not, however, 
relieve the requirement that there be objective medical 
evidence of a nexus between his in-service noise exposure and 
any current disability.

Bilateral Hearing Loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran alleges his current bilateral hearing loss 
is due to in-service noise exposure, primarily from artillery 
fire.  

The Board finds it noteworthy that the Veteran's service 
treatment records reveal decreased auditory acuity at all but 
one measured frequency in each of the Veteran's ears between 
entrance and separation examinations.  The decreased hearing 
acuity at separation, however, did not reach the level of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Moreover, the Board finds it significant that the Veteran's 
hearing acuity remained stable at 15 dB at 4000 Hz between 
entrance and separation examinations, given that the 
Veteran's current diagnosis is somewhere between moderate and 
profound high frequency sensorineural hearing loss, as 
observed at 4000 Hz.  His service medical records, 
furthermore, are silent as to any complaints, treatments or 
diagnoses of hearing loss.  Finally, his Report of Medical 
History, taken contemporaneously with his September 1970 
separation examination, states no history of hearing loss.  
In short, while the Veteran's service treatment records 
indicate some decreased hearing acuity at separation, the 
records are devoid of a finding of chronic bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 during service, or a 
chronic hearing loss disability that manifested to a 
compensable degree during service or within one year of 
discharge from service.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  

Again, the Board notes the Veteran's separation examination 
is indicative of some decreased hearing acuity.  In the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, 
however, the Veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, supra (internal quotations omitted).  
The crucial inquiry, then, is whether the Veteran's current 
bilateral hearing loss is related to his in- service noise 
exposure or any other remote incident in service.  The Board 
concludes it is not. 

After service, the Veteran's treatment records do not 
indicate a diagnosis of bilateral sensorineural hearing loss 
or tinnitus until November 2005, over three (3) decades after 
service.  At that time, the Veteran sought a private 
audiology examination.  The summary report of examination for 
organic hearing loss does not provide a specific breakdown of 
puretone thresholds except in graphical format, which the 
Board is not competent to interpret.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  However, the examiner's noted impression was hearing 
within normal limits to 4000 Hz, at which point there was 
observed profound bilateral sensorineural hearing loss.  
Although the Board cannot analyze the graphical data 
provided, the written clinical findings generally parallel 
that of the June 2006 VA examination, discussed below.  The 
November 2005 audiological examination documents do not 
include any report as to etiology of the hearing loss.   

During VA examination in June 2006, the Veteran was diagnosed 
with moderate high frequency bilateral sensorineural hearing 
loss.  The examination report noted the Veteran's relevant 
audiological history as airborne combat service and an 
occupation as a hi-lo driver for Ford Motor Company.  The 
examiner noted review of the claims file.  In regard to 
etiology, the examining VA audiologist opined that it was 
"not likely" the Veteran's current hearing loss is related 
to service.  The audiologist based her opinion specifically 
on the enlistment and discharge audiological examinations, 
which showed hearing within normal limits.      

The Board finds the opinions expressed in the VA 
audiologist's examination credible and probative, with 
respect to the Veteran's bilateral hearing loss.  The 
examination was based on a review of the claims file, 
interview of the Veteran, and audio examination.  The VA 
audiologist noted the Veteran's entrance and separation 
audiological examinations and concluded, based on their 
results being within normal limits, that current hearing loss 
was unrelated to military service.  The examiner's conclusion 
is fully explained and consistent with the evidence of 
record.  

The Board has considered the Veteran's own lay belief that 
there is an etiological relationship between his bilateral 
hearing loss and acoustic trauma in military service.  In 
this regard, the Board is cognizant that there are instances 
in which lay testimony can serve as probative evidence in 
establishing an association between service and the claimed 
disability.  For example, a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  
However, the Board finds that a lay person is not be 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the Veteran's hearing loss 
that began decades after service to his exposure to noise in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between his bilateral hearing loss and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board has also considered whether self-reported 
continuity of symptomatology of hearing loss dating back to 
service would be sufficient to warrant service connection.  
In this regard, the Veteran is certainly competent to report 
that he experiences difficulty hearing.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the 
Court has held that, even where a veteran asserted continuity 
of symptomatology since service, medical evidence was 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition . . ."  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom. McManaway v. Principi, 14 
Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  
In other words, even accepting the contention that the 
Veteran suffered from difficulty hearing since service, there 
must ultimately be competent medical evidence that his 
current hearing loss is related to his military service.  As 
explained above, such evidence is lacking here, and, in fact, 
the only relevant medical opinion determined that a 
relationship between the current hearing loss and military 
service was unlikely.  

In addition, while there is no reason to doubt that the 
Veteran is sincere in his belief that his symptoms had their 
onset in service, and his lay report is entitled to some 
probative weight, the Board also notes that this report is 
based on recollections offered over three (3) decades after 
his discharge from service, and the first documentation of 
record showing that the Veteran complained of or had hearing 
difficulty of any kind does not appear in the record until 
approximately 35 years after service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

Furthermore, as noted above, a VA examiner considered the 
Veteran's lay report that his symptoms had their onset in 
service.  Nevertheless, based on the Veteran's service 
treatment records, the VA examiner concluded the Veteran's 
current bilateral hearing loss was less likely than not 
related to in-service noise exposure.  The Board finds that 
the opinion of the competent health care provider to be the 
most probative evidence of record as to the relationship 
between the Veteran's current bilateral hearing loss and 
service, and the Board is of the opinion that this opinion 
ultimately outweighs the Veteran's lay reports of continuity 
of symptomatology since service.

The Veteran's representative, in a July 2009 statement, 
requested the Board consider the Court's holding in Hensley, 
supra.  As outlined above, the holding in Hensley does not 
mandate a grant of service connection for hearing loss solely 
on evidence of decreased thresholds of hearing acuity in the 
service treatment records.  As unequivocally stated above, in 
the absence of presumption, service connection must be 
established by medical evidence connecting a current 
disability to some injury or incident of service.  As the 
Veteran is not competent to diagnose or render a medical 
opinion of disability and the only medical opinion of record 
rejects a link between any changes in hearing acuity between 
the entrance and separation examinations, the holding in 
Hensley does not warrant a grant of service connection in 
this case.  

In summary, bilateral hearing loss was not diagnosed until 
decades after service.  No medical professional, moreover, 
has ever otherwise linked the Veteran's current hearing loss 
to service or the decreased thresholds of hearing acuity in 
service, and, in fact, there is medical evidence to the 
contrary.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for hearing loss is not warranted.  
See Gutierrez, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); see generally Hickson, supra.

Tinnitus

The Veteran also alleges the onset of continual and constant 
ringing in his ears while in service.  The Board observes 
that the Veteran's service treatment records indicate no 
complaints, diagnoses, or treatment for tinnitus.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  

After service, the Veteran was afforded a VA audiological 
examination in June 2006.  The audiologist's report stated 
the Veteran reported seldom occurring tinnitus and that 
seldom occurring tinnitus is normal.  The examiner also noted 
the Veteran's normal enlistment and separation examinations, 
without explicit reports of tinnitus.  As such, the 
audiologist concluded the Veteran's tinnitus was not likely 
related to military service.  

The Veteran indicated in his September 2006 notice of 
disagreement (NOD) that there had been a misunderstanding 
between the Veteran and VA examiner.  Contrary to the VA 
examiner's notation indicating that the Veteran reported 
seldom occurring tinnitus, the Veteran explained that he had 
tried to relate that his tinnitus had been of a chronic 
nature since military service, but on occasion would be 
louder than other times.  The Veteran denied stating to the 
June 2006 VA examiner that he had seldom occurring ringing in 
the ears.  In his January 2007 substantive appeal, 
furthermore, the Veteran claimed to have experienced 
continual and constant tinnitus from the time he ended his 
service in Vietnam.  

As the Veteran is competent to discuss observed physical 
symptoms, such as ringing in the ears, the Board finds the 
Veteran's clarification and statements credible and probative 
despite the lack of contemporaneous supporting evidence.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles, 
supra ("ringing in the ears is capable of lay 
observation").  Tinnitus, moreover, is a disorder uniquely 
ascertainable by the senses.  See Jandreau, supra; see also 
Espiritu, supra at 494- 95.  That is, tinnitus is defined as 
a ringing in the ears, a finding that can only be determined 
by the Veteran's reporting of the condition, unlike hearing 
loss that is ascertained by clinical testing.  In addition, 
as noted above, the Veteran was exposed to acoustic trauma 
during combat service in Vietnam, and his development of 
tinnitus therein is consistent with the circumstances, 
conditions, and hardships of service.  See 38 U.S.C.A. § 
1154(b).  Therefore, in accordance with the holding in 
Buchanan v. Nichsolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), 
the Board concludes that the lay testimony of the Veteran 
concerning continuous symptoms since service is both credible 
and probative, despite the lack of contemporaneous 
documentation in service.

The Board acknowledges, as noted above, there is an absence 
of complaints of tinnitus until approximately 35 years after 
the Veteran left military service.   Further, there is no 
competent medical evidence of a nexus between the current 
subjective complaint of tinnitus and the Veteran's in-service 
exposure to acoustic trauma.  Indeed, the only medical 
opinion of record specifically rejects any link between the 
Veteran's current tinnitus and his military service.  The 
Board notes, however, the Veteran's subsequent NOD clarified 
that the examiner must have misunderstood the Veteran, who 
had reported constant tinnitus since service that would wax 
and wane with respect to the overall loudness.  As the June 
2006 VA examination opinion appears to have been based on 
incorrect factual bases, it may not be used as a basis to 
deny service connection.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts contradicted by other facts of 
record).  

Although the Board remains concerned about the over 3 decade 
delay between service and reporting tinnitus, acoustic trauma 
during service is presumed and the Veteran's statements are 
ultimately the only probative and credible lay or medical 
evidence of record.  Consequently, the Board concludes that 
the evidence is at least in relative equipoise as to whether 
his current tinnitus had its onset in service, and is 
directly related to noise exposure therein.  When the 
totality of the evidence supports the Veteran's claims or is 
in relative equipoise, the Veteran prevails on his claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
having resolved reasonable doubt in favor of the Veteran, the 
Board concludes service connection is warranted for tinnitus.






        (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


